Citation Nr: 0808175	
Decision Date: 03/11/08    Archive Date: 03/20/08

DOCKET NO.  06-17 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a lung disorder, 
including due to Agent Orange exposure.   

2.  Entitlement to service connection for hypertension, 
including due to Agent Orange exposure.   

3.  Entitlement to service connection for coronary artery 
disease, including due to Agent Orange exposure.   


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney-
at-Law


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel
INTRODUCTION

The veteran had active military service from March 1969 to 
November 1970.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a November 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

In his May 2006 substantive appeal (VA Form 9), the veteran 
requested a videoconference hearing, but he cancelled that 
request in an August 2007 statement.  See 38 C.F.R. § 
20.704(e) (2007).  

Regrettably, the Board must remand the coronary artery 
disease claim to the RO via the Appeals Management Center 
(AMC) in Washington, DC, for further development and 
consideration.  The Board, however, will go ahead and decide 
the claims concerning the lung disorder and hypertension.


FINDINGS OF FACT

1.  The veteran served in Vietnam during the Vietnam era and, 
therefore, is presumed to have been exposed to Agent Orange 
or other herbicides while there.

2.  However, although the veteran has hypertension, 
emphysema, and sarcoidosis, none of these conditions are on 
the list of diseases presumptively associated with herbicide 
exposure.

3.  There also is no evidence of hypertension or a lung 
disorder during service or of hypertension or sarcoidosis 
within one year after service, and the competent evidence of 
record concluding there is no relationship between the 
veteran's current hypertension and lung disorders and his 
military service, including his presumed Agent Orange 
exposure, probatively outweighs the evidence in support of 
this link.


CONCLUSIONS OF LAW

1.  Emphysema and sarcoidosis were not incurred in or 
aggravated by service and neither may be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101(3), 1110, 
1112(a), 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

2.  Hypertension was not incurred in or aggravated by service 
and may not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101(3), 1110, 1112(a), 1113, 1116, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the veteran dated in September 2005, 
March 2006, and May 2006.  These letters effectively 
satisfied the notification requirements of the VCAA 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by:  (1) informing him of the information and 
evidence not of record that was necessary to substantiate the 
claims; (2) informing him of the information and evidence 
VA would seek to provide; (3) informing him of the 
information and evidence he was expected to provide; and (4) 
requesting that he provide any evidence in his possession 
pertaining to his claims.  See also Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).   

In addition, the later March and May 2006 letters further 
advised the veteran that a downstream disability rating and 
an effective date are assigned when service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007). 

In Pelegrini II, the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Here, some of the VCAA notice mentioned was provided after 
the initial unfavorable November 2005 AOJ decision.  However, 
the Federal Circuit Court and Veterans Claims Court have 
since further clarified that VA can provide additional 
necessary notice subsequent to the initial AOJ adjudication, 
and then go back and readjudicate the claim, such that the 
essential fairness of the adjudication - as a whole, is 
unaffected because the appellant is still provided a 
meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (where the 
Federal Circuit Court held that a statement of the case (SOC) 
or supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  As a matter of law, the provision 
of adequate VCAA notice prior to a readjudication "cures" 
any timing problem associated with inadequate notice or the 
lack of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, after initially adjudicating the claims in November 
2005, the RO provided additional VCAA notice in March and May 
2006, but did not then go back and readjudicate the claims by 
way of a subsequent SSOC.  So, in essence, based on the above 
caselaw, the timing defect in the provision of the VCAA 
notice was not rectified.  Regardless, the Court also 
recently held the failure of the claimant to submit 
additional evidence following proper notification may 
constitute a waiver of readjudication or render the error 
harmless.  Medrano v. Nicholson, 21 Vet. App. 165, 173 
(2007).  Here, the veteran did not submit any additional 
evidence in response to the March and May 2006 VCAA notice 
letters.  Therefore, the absence of a subsequent SSOC after 
these notices is not prejudicial because the result of such a 
readjudication on exactly the same evidence and law 
previously considered would be no different than the previous 
adjudication.  Medrano, 21 Vet. App. at 173.  It follows that 
a prejudicial error analysis by way of Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007) is simply not warranted here.

Furthermore, to the extent it could be argued that there was 
a timing error, overall, the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claims.  Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding that the Board had erred by relying on 
various post-decisional documents for concluding that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the appellant, but determining nonetheless that the evidence 
established the veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
so found the error was harmless).

As for the duty to assist, the RO has obtained his service 
medical records (SMRs) and certain VA treatment records.  He 
has also submitted some VA and private medical evidence, as 
well as a newspaper article and an internet record.  The 
Board acknowledges that it is remanding the coronary artery 
disease claim at issue for missing VA treatment records from 
the early 1990s.  VA's duty to assist includes obtaining 
records of "relevant" VA medical treatment identified by 
the veteran.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. 
§ 3.159(c)(2).  However, there is no evidence or allegation 
that these earlier VA records are "relevant" for purposes 
of showing prior treatment for hypertension or a lung 
disorder or a connection between these conditions and his 
military service.  Therefore, any VA medical records not 
currently secured could not alter the ultimate disposition of 
these particular issues.  VA is not required to search for 
evidence which, even if obtained, would make no difference in 
the result.  Allday v. Brown, 7 Vet. App. 517, 526 (1995) 
(quoting Colvin v. Derwinski, 1 Vet. App. 171 (1991). 

The Board also realizes VA has not obtained a medical opinion 
concerning the veteran's lung disorder and hypertension 
claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  
But the standards of McLendon are not met in this case.  The 
evidence does not show indications of hypertension or a lung 
disorder during service or within the one-year presumptive 
period after service or due to herbicide exposure.  Thus, an 
examination is not necessary to decide these claims, and the 
Board is satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  



Governing Laws and Regulations for Service Connection

Service connection may be granted if it is shown the veteran 
suffers from disability resulting from an injury sustained or 
a disease contracted in the line of duty during active 
military service, or for aggravation during service of a pre-
existing condition beyond its natural progression.  38 
U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.306.  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

That is to say, some diseases are chronic, per se, such as 
hypertension and sarcoidosis, and therefore will be presumed 
to have been incurred in service, although not otherwise 
established as such, if manifested to a degree of ten percent 
or more within one year after service.  Even this 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

Service connection requires competent evidence showing:  (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  
A demonstration of continuity of symptomatology is an 
alternative method of demonstrating the second and/or third 
elements discussed above.  Savage, 10 Vet. App. at 495-496.  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam during the Vietnam era will be presumed to have been 
incurred in service. 38 U.S.C.A. § 1116(a)(1); 
38 C.F.R. § 3.307(a)(6).  The presumption requires exposure 
to an herbicide agent and manifestation of the disease to a 
degree of 10 percent or more within the time period specified 
for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, 
even if a veteran does not have a disease listed at 38 C.F.R. 
§ 3.309(e), he or she is presumed to have been exposed to 
herbicides if he or she served in Vietnam between January 9, 
1962, and May 7, 1975, unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  The following diseases are associated 
with herbicide exposure for purposes of the presumption:  
chloracne or other acneform disease consistent with 
chloracne, Type II diabetes, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and certain soft-tissue sarcomas.  38 
U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
recently emphasized that when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; and Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Analysis

The veteran contends he has hypertension and lung disease 
from exposure to Agent Orange or other toxic herbicide agent 
during his military service, and in particular while 
stationed in Vietnam.  See his August 2005 claim.  His 
service personnel record, DD Form 214, and SMRs confirm he 
served in Vietnam during the Vietnam era, so it is presumed 
he was exposed to an herbicide agent - such as the dioxin in 
Agent Orange, while there.  38 C.F.R. § 3.307(a)(6), 
3.313(a).

As mentioned, the first and perhaps most fundamental 
requirement for any service-connection claim is the existence 
of a current disability.  Boyer, 210 F.3d at 1353; Brammer, 3 
Vet. App. at 225.  Concerning this, VA and private treatment 
records dated from 1999 to 2005 reveal current diagnoses of 
hypertension, emphysema, and sarcoidosis.  Therefore, the 
evidence clearly shows current hypertension and 
lung disorders.  Consequently, the determinative issue is 
whether these disorders are somehow attributable to the 
veteran's military service, including his presumed exposure 
to Agent Orange or other herbicide while in Vietnam.  See 
Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

With respect to presumptive service connection due to Agent 
Orange exposure, the veteran's recent diagnoses of 
hypertension, emphysema, and sarcoidosis are not on the list 
of diseases associated with herbicide exposure for purposes 
of the presumption.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. 
§ 3.309(e).  The evidence does not show the veteran has 
respiratory cancer of the lung, bronchus, larynx, or trachea, 
the only respiratory disorders for which 38 C.F.R. § 3.309(e) 
is applicable.  Thus, the automatic presumption of service 
connection afforded for certain specific diseases associated 
with exposure to herbicides, specifically Agent Orange, is 
not for application in this case.  This does not, however, 
preclude the veteran from establishing his entitlement to 
service connection for the claimed conditions with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).



In deciding the veteran's claims, the Board has a duty to 
analyze the credibility and probative value of the evidence 
of record.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  See generally 
Evans v. West, 12 Vet. App. 22 (1998) (when adequately 
explained, the Board is free to favor one medical opinion 
over another).  In this regard, VA has also specifically 
determined that circulatory disorders including hypertension 
and respiratory disorders other than cancer (such as 
emphysema), are not associated with exposure to herbicide 
agent for purposes of the presumption.  See 72 Fed. Reg. 
32,395-32,407 (June 12, 2007) (emphasis added).  This 
determination by VA based on thorough and substantive medical 
research constitutes a medical opinion which outweighs the 
newspaper article and internet records submitted by the 
veteran discussing a possible relationship between 
hypertension and lung disorders and Agent Orange or other 
dioxin exposure during Vietnam service.  In essence, these 
articles are merely theoretical and have not been supported 
by the specific and concrete medical research and findings of 
VA.  Medical treatise evidence must discuss generic 
relationships with a degree of certainty such that under the 
facts of this particular case there is at least a plausible 
causality based on objective facts rather than on 
unsubstantiated lay opinion.  See, e.g., Wallin v. West, 11 
Vet. App. 509, 514 (1998); see also Timberlake v. Gober, 14 
Vet. App. 122, 130 (2000) (citing Hensley v. West, 212 F.3d 
1255, 1265 (Fed. Cir. 2000)).

Concerning direct service connection, if the claimed disease 
is not one of the presumptive diseases listed in 38 C.F.R. 
§ 3.309(e), but exposure to an herbicide is presumed or 
proven by the evidence, as is the case here, the veteran may 
establish service connection for the disease by (1) showing 
that the disease actually occurred in service; or (2) by 
submitting medical evidence of a nexus between the disease 
and his exposure to herbicides during military service.  
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  
In fact, the Court has specifically held that the provisions 
set forth in Combee are applicable in cases involving 
Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 
167 (1999).  



In this regard, the Board finds that service connection for 
the veteran's diagnosed hypertension, emphysema, and 
sarcoidosis on a direct basis, to include as due to herbicide 
exposure, is not warranted.  Even though he is presumed 
exposed to a herbicide as a result of his service in Vietnam 
under 38 C.F.R. § 3.307(a)(6), as already alluded to above, 
the evidence of record against a nexus outweighs the evidence 
in support of a nexus.  Boyer, 210 F.3d at 1353; Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).

In addition, as to direct service connection, SMRs are 
negative for any complaint, treatment, or diagnosis of 
hypertension, emphysema, and sarcoidosis during service, 
including due to Agent Orange exposure.  Post-service, the 
first mention in the claims file of complaints or treatment 
for hypertension is from 1982, so approximately 12 years 
after the veteran's discharge from service.  For a 
lung disorder, the first evidence of symptoms is from 2005, 
so approximately 35 years after discharge from service.  The 
Federal Circuit Court has held that such a lengthy lapse of 
time between the alleged events in service and the initial 
manifestation of relevant symptoms after service is a factor 
for consideration in deciding a service-connection claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  It 
follows that there is no basis to award service connection 
for these disorders based on chronicity in service or 
continuous symptoms thereafter.  38 C.F.R. § 3.303(b); 
Savage, 10 Vet. App. at 494-97.  In addition, the presumption 
of in-service incurrence for chronic diseases, in this case 
hypertension and sarcoidosis, is not for application.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The Board acknowledges the veteran is competent to report 
symptoms of these disorders (e.g., shortness of 
breath/difficulty breathing, pain his chest, etc.).  
See 38 C.F.R. § 3.159(a)(2).  However, even presuming 
exposure to herbicides, neither he nor his attorney, without 
evidence showing that either has medical training or 
expertise, is competent to render an opinion as to the 
medical etiology of the hypertension, emphysema, and 
sarcoidosis.  Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's hypertension and lung 
disorder claims on either a direct or presumptive basis.  So 
there is no reasonable doubt to resolve in the veteran's 
favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The claim for service connection for a lung disorder, 
including due to Agent Orange exposure, is denied.

The claim for service connection for hypertension, including 
due to Agent Orange exposure, is denied.


REMAND

In his August 2005 claim, the veteran indicated he had 
received treatment for his heart disease - beginning in the 
early 1990s, at the VA Medical Center (VAMC) in Memphis, 
Tennessee.  Several other VA treatment records also reference 
an earlier heart catheter procedure performed in 1990.  
However, the VA records presently in the file only begin in 
January 1999, many years later.  These earlier VA records, if 
they still exist, may be relevant to his coronary heart 
disease claim in that they may shed further light on the 
etiology of this disorder, and yet there have been 
no attempts to obtain them.  VA's duty to assist includes 
obtaining records of the veteran's relevant VA medical 
treatment.  38 U.S.C.A. § 5103A(c)(2) (West 2002); 
38 C.F.R. § 3.159(c)(2), (c)(3) (2007).  See also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA is charged with 
constructive, if not actual, knowledge of evidence generated 
by VA).  The AMC should attempt to obtain these additional 
records and, if they no longer exist, must make this express 
declaration to confirm that further attempts to obtain them 
would be futile.  The veteran also has to be apprised of 
this.  



Accordingly, this claim is REMANDED for the following 
development and consideration:

1.	Contact the VAMC in Memphis, Tennessee, 
to determine if there are any records 
of medical treatment pertinent to the 
veteran's coronary artery disease claim 
dated from January 1990 to January 
1999.  If there are, obtain these 
records.  All attempts to obtain these 
records, and any response received, 
must be documented in the claims file.  
If no records are available, a response 
to that effect is required and should 
be documented in the file and the 
veteran appropriately notified.

2.	Then readjudicate his coronary artery 
disease claim in light of any 
additional evidence received since the 
May 2006 SOC.  If this claim is not 
granted to his satisfaction, send him 
and his attorney a SSOC and give them 
an opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).


______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


